In the Supreme Court of Georgia



                               Decided: October 5, 2021


     S21Z0853. IN THE MATTER OF GREGORY BARTKO.


     PER CURIAM.

     Gregory Bartko appeals the decision of the Board to Determine

Fitness of Bar Applicants (“Board”) denying his petition for a waiver

of its policies regarding character and fitness applications and

administratively withdrawing his application. For the reasons set

forth below, we affirm the Board’s decision.

     The record shows that Bartko was first licensed to practice law

in Georgia in 1995. In 2014, Bartko voluntarily surrendered his

license to practice law, which is functionally equivalent to

disbarment, after he was found guilty of federal charges of

conspiracy, mail fraud, and selling of unregistered securities. He

was sentenced to 272 months’ imprisonment and ordered to pay

$885,946.89 in restitution. The conviction was affirmed on appeal.
See generally In the Matter of Bartko, 295 Ga. 862 (764 SE2d 553)

(2014).

     In December 2020, while temporarily moved to home

confinement under the federal Coronavirus Aid, Relief, and

Economic Security Act (“CARES Act”), Bartko filed his application

for certification of fitness to practice law. In his application, Bartko

acknowledged that he has approximately ten years remaining of his

original prison sentence. The record also shows that he has paid

virtually none of the restitution.

     Bartko later petitioned the Board to waive application of its

policy of not considering applications from currently incarcerated

individuals until after the applicant’s sentence is completed.

Though he is out of prison, Bartko is still serving his sentence of

incarceration at home under the CARES Act. The Board denied the

petition, explaining that Bartko had not shown sufficient cause to

warrant any waiver of the policies. The Board’s purpose is to

protect the public from unfit lawyers.         See In the Matter of

Huddleston, 297 Ga. 726, 730 (777 SE2d 438) (2015).         Permitting

                                     2
someone to practice law while serving a prison sentence would

undermine the public’s trust in the legal profession. See In the

Matter of Stoner, 246 Ga. 581 (272 SE2d 313) (1980) (“[T]he

appearance of a convicted attorney continuing to practice does more

to disrupt public confidence in the legal profession than any other

disciplinary problem.”). Bartko is still serving a lengthy sentence

for serious offenses, including fraud, and he has made little progress

toward satisfying his obligation to pay restitution. Consequently,

we affirm the Board’s decision denying the waiver.

     Denial of waiver affirmed. All the Justices concur.




                                  3